Exhibit 10.37

 

SAILPOINT TECHNOLOGIES HOLDINGS, INC.

SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

 

 

 

 

 

 

 

 

 

 

Effective November 6, 2018

 

 

--------------------------------------------------------------------------------

 

SAILPOINT TECHNOLOGIES HOLDINGS, INC.

SEVERANCE PAY PLAN

AND

SUMMARY PLAN DESCRIPTION

 

This plan document describes the severance benefits provided under the Sailpoint
Technologies Holdings, Inc. Severance Pay Plan.  This plan document also serves
as a summary plan description.

Article I
DEFINITIONS

1.1“Annual Base Salary” means the annual base salary of a Participant in effect
immediately prior the Participant’s Termination of Employment (or, to the extent
applicable, the annual base salary in effect prior to any change in annual base
salary that would constitute Good Reason).

1.2“Board” means the Board of Directors of the Company.

1.3“Cause” means “cause” as defined in the Participant’s Employment Agreement,
or in the absence of such an agreement or such a definition, “Cause” will mean a
vote of the Board for the CEO and the Committee for all other Participants that
the Participant should be dismissed as a result of (a) the Participant’s
conviction of a felony; (b) the Participant’s engaging in any other act of
fraud, intentional misrepresentation, moral turpitude, misappropriation or
embezzlement, illegality or unlawful harassment which, as determined by the
Board in good faith and in light of all available facts, would: (1) materially
adversely affect the business or the reputation of the Company with its current
or prospective customers, suppliers, lenders and/or other third parties with
whom the Company does or might do business; or (2) expose the Company to a risk
of material civil or criminal legal damages, liabilities or penalties; (c) the
Participant’s repeated willful failure to follow the reasonable directives of
the Board in connection with the business affairs of the Company; or (d) any
material breach by the Participant of any material agreement with the Company or
any of its subsidiaries or material violation of the Company’s policies; or
(e) the Participant’s willful and deliberate non-performance of duty in
connection with the business affairs of the Company, provided, however, in the
event of termination based on (c), (d) or (e), the Participant will have a
period of thirty (30) days after written notice to the Participant from the
Company to cure the circumstance, if curable.

1.4“CEO” means the Chief Executive Officer of the Company.

1.5“CEO Base Amount” means, unless a Participation Agreement provides otherwise,
an amount equal to the CEO’s Annual Base Salary.

1.6“Change in Control” has the meaning set forth in the Sailpoint Technologies
Holdings, Inc. 2017 Long Term Incentive Plan.

1.7“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

 

--------------------------------------------------------------------------------

 

1.8“COBRA Continuation Benefit” means continued participation in the Company’s
group health plan pursuant to COBRA at active employee rates and pursuant to the
coverage election in effect for the Participant immediately prior to the
Participant’s Termination of Employment.

1.9“Code” means the Internal Revenue Code of 1986, as amended.

1.10“Committee” means the Compensation Committee of the Board.

1.11“Company” means Sailpoint Technologies Holdings, Inc.

1.12“Disability” means a disability resulting in the payment of long term
disability benefits under the Company’s long term disability plan.

1.13“Effective Date” means November 6, 2018.

1.14“Employment Agreement” means the employment agreement, if any, between the
Participant and the Company.

1.15“ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.16“Executive” means a member of the Senior Leadership Team designated by the
Plan Administrator as a Participant.

1.17“Executive Base Amount” means, unless a Participation Agreement provides
otherwise, an amount equal to the Executive’s Annual Base Salary.

1.18“Good Reason” means “good reason” as defined in the Participant’s Employment
Agreement, or in the absence of such an agreement or such a definition, “Good
Reason” means that the Participant resigns from employment with the Company
after complying with the Good Reason Process because, without the Participant’s
prior written consent, the Company: (a) reduces the Participant’s base salary in
any material respect, except for across-the-board salary reductions not to
exceed 10% based on the Company’s financial performance similarly affecting all
or substantially all senior management employees of the Company; (b) fails to
pay any material incentive compensation to which the Participant is actually
entitled under a written agreement with the Company; (c) makes a material
reduction in the Participant’s job responsibilities so as to constitute a de
facto demotion (other than a mere change in title or reporting relationship
effected in connection with the integration of the operations of the Company
into the operations of an acquirer in connection with a Change in Control); or
(d) relocates the Participant’s principal place of work to a location more than
25 miles from the location at the Effective Date, without the Participant’s
prior written approval.

1.19“Good Reason Process” means that (a) the Participant reasonably determines
in good faith that a Good Reason condition has occurred; (b) the Participant
notifies the Company in writing of the first occurrence of the Good Reason
condition within 90 days of the first occurrence of such condition; (c) the
Participant cooperates in good faith with the Company’s efforts, for a period
not less than 30 days following such notice to remedy the condition;
(d) notwithstanding

2

 

--------------------------------------------------------------------------------

 

such efforts, the Good Reason condition continues to exist; and (e) the
Participant terminates the Participant’s employment within 60 days after the end
of the cure period contemplated by clause (c) above. If the Company cures the
Good Reason condition during such cure period, Good Reason shall be deemed not
to have occurred.

1.20“Participation Agreement” means the notice delivered to a Participant
informing the Participants of the terms and conditions of the Participant’s
participation in the Plan.

1.21“Participant” means an Employee who receives a Participation Agreement and
is selected for participation in the Plan pursuant to Article II.

1.22“Plan” means the Sailpoint Technologies Holdings, Inc. Severance Pay Plan.

1.23“Plan Administrator” means the Company or the individual or individuals
designated by the Company to administer the Plan.  As of the date of adoption of
the Plan, the Committee has been designated as the Plan Administrator.

1.24“Protection Period” means the period beginning three months prior to a
Change in Control and ending on the one year anniversary following a Change in
Control.

1.25“Senior Leadership Team” means those key employees identified by the
Committee as eligible to participate in the Plan from time to time.

1.26“Termination of Employment” means a separation from service within the
meaning of Treasury Regulation § 1.409A-1(h).

Article II
ELIGIBILITY AND PARTICIPATION

2.1Participation.  The CEO and any Executive who receive a Participation
Agreement will be eligible to participate in the Plan effective as of the date
of such Participation Agreement.  The terms and conditions of the severance
benefit potentially payable to a Participant will be subject to the
Participation Agreement delivered to the Participant and to the Plan.  In the
event of an explicit discrepancy between a Participation Agreement and the Plan,
the Participation Agreement will control.

Article III
SEVERANCE BENEFITS

3.1Severance Benefits.

(a)Payment of Severance Benefit.  A Participation Agreement will specify the
amount and timing of a severance benefit to the extent such terms vary from
those of the Plan.

(b)Termination Prior To or Following the Protection Period.

(i)CEO Benefit.  Subject to Section 3.3 and unless otherwise provided pursuant
to a Participation Agreement, in the event the CEO incurs a Termination of
Employment

3

 

--------------------------------------------------------------------------------

 

with the Company prior to or following the Protection Period that is (A) by the
Company without Cause or (B) a Termination of Employment by the CEO with Good
Reason, the CEO will be entitled to receive, (x) in a single lump sum payment on
the 60th day following the CEO’s Termination of Employment, an amount equal to
the CEO Base Amount, and (y) to the extent the CEO properly elects COBRA, the
COBRA Continuation Benefit for a period of 12 months following the CEO’s
Termination of Employment.

(ii)Executive Severance Benefit.  Subject to Section 3.3 and unless otherwise
provided pursuant to a Participation Agreement, in the event the Executive
incurs a Termination of Employment with the Company prior to or following the
Protection Period that is by the Company without Cause, the Executive will be
entitled to receive, (A) in a single lump sum payment on the 60th day following
the Executive’s Termination of Employment, an amount equal to 50% of the
Executive Base Amount, and (B) to the extent a Participant properly elects
COBRA, the COBRA Continuation Benefit for a period of six months following the
Participant’s Termination of Employment.

(c)Termination Within the Protection Period.

(i)CEO Benefit.  Subject to Section 3.3 and unless otherwise provided pursuant
to a Participation Agreement, in the event the CEO incurs a Termination of
Employment with the Company within the Protection Period that is (A) by the
Company without Cause or (B) a Termination of Employment by the CEO with Good
Reason, the CEO will be entitled to receive, (x) in a single lump sum payment on
the 60th day following the CEO’s Termination of Employment, an amount equal to
150% of the CEO Base Amount, (y) to the extent the CEO properly elects COBRA,
the COBRA Continuation Benefit for a period of 18 months following the CEO’s
Termination of Employment, and (z) accelerated vesting of all outstanding equity
compensation awards held by the CEO immediately prior to such Termination of
Employment (with performance-based equity awards vesting at the greater of
actual performance as of such Termination of Employment or the target
performance goal established with respect to such awards).

(ii)Executive Severance Benefit.  Subject to Section 3.3 and unless otherwise
provided pursuant to a Participation Agreement, in the event the Executive
incurs a Termination of Employment with the Company within the Protection Period
that is by the Company without Cause, the Executive will be entitled to receive,
(A) in a single lump sum payment on the 60th day following the Executive’s
Termination of Employment, an amount equal to the Executive Base Amount, (B) to
the extent a Participant properly elects COBRA, the COBRA Continuation Benefit
for a period of 12 months following the Participant’s Termination of Employment,
and (C) accelerated vesting of all outstanding equity compensation awards held
by the Participant immediately prior to such Termination of Employment (with
performance-based equity awards vesting at the greater of actual performance as
of such Termination of Employment or the target performance goal established
with respect to such awards).

3.2Severance Benefits Discretionary.  Severance benefits available under the
Plan are wholly discretionary.  Prior to the receipt of a Participation
Agreement, a Participant will have no legally binding right to any benefits
under the Plan.

4

 

--------------------------------------------------------------------------------

 

3.3Release and Other Agreements.  Notwithstanding any other provision in the
Plan to the contrary, as consideration for receiving severance benefits under
the Plan, each Participant who is otherwise entitled to receive such benefits
must execute a release, and such other documents and agreements as reasonably
required by the Plan Administrator, in the form and pursuant to the procedures
reasonably established by the Plan Administrator.  If a Participant fails to
properly execute such release and other documents or agreements within 55 days
of the Participant’s Termination of Employment (which release will be delivered
to the Participant no later than seven days following such Termination of
Employment), the Participant shall not be entitled to severance benefits under
the Plan.

3.4Voluntary Termination.  An Employee who voluntarily terminates employment
with the Company (other than a voluntary termination for Good Reason under
circumstances that would entitle the Participant to severance benefits pursuant
to Section 3.3) shall receive no severance benefits under the Plan.

3.5Termination for Cause, Death or Disability.  In the event the employment of a
Participant is terminated by the Company for Cause or due to the death or
Disability of the Participant no severance benefits will be payable pursuant to
the Plan.

3.6Sections 280G and 4999 of the Code.  Notwithstanding any other provision in
this Plan the contrary, in the event that a Participant becomes entitled to any
payments or benefits under this Plan and any portion of those payments or
benefits, when added to any other amount theretofore or thereafter payable to
the Participant, whether or not under any other plan, arrangement or agreement
with the Company (the “Aggregate Benefits”), would be subject to the tax (the
“Excise Tax”) imposed by Section 4999 of the Code, then the payments and/or
benefits under this Plan shall be reduced (first by reducing the cash payments
under this Plan, then by reducing any fringe or other benefits required to be
provided under this Plan, then by reducing the payments under any other plan,
arrangement or agreement and finally by reducing the number of shares of any
equity award subject to accelerated vesting under this Plan or any other plan,
arrangement or agreement) to an amount that is one dollar ($1.00) less than the
amount of the Aggregate Benefits which could be made to the Participant before
any portion of the Aggregate Benefits was subject to the Excise
Tax.  Determinations pursuant to this Section 3.6 will be made by the Company in
its discretion.

Article IV
GENERAL PROVISIONS

4.1Funding and Cost of Plan.  The severance benefits provided herein shall be
unfunded and shall be provided from the Company’s general assets.  The cost of
providing severance benefits under the Plan shall be borne by the Company.

4.2Named Fiduciary.  The Plan Administrator shall be the named fiduciary for
purposes of ERISA.

4.3Administration.  The Plan Administrator shall be responsible for the
management and control of the operation and the administration of the Plan,
including without limitation, interpretation of the Plan, decisions pertaining
to eligibility to participate in the Plan, computation

5

 

--------------------------------------------------------------------------------

 

of severance benefits, granting or denial of severance benefit claims, and
review of claims denials.  The Plan Administrator has absolute discretion in the
exercise of its powers and responsibilities.  To the extent the Company
delegates its responsibilities and powers as Plan Administrator, the Company
shall, without limiting any rights that the delegate may have under the
Company’s charter or bylaws, applicable law or otherwise, indemnify and hold
harmless each such delegate (and any other individual acting on such delegate’s
behalf) against any and all expenses and liabilities arising out of such
person’s administrative functions or fiduciary responsibilities, excepting only
expenses and liabilities arising out of the delegate’s own gross negligence or
willful misconduct; expenses against which such delegate shall be indemnified
hereunder include without limitation the amounts of any settlement, judgment,
attorneys’ fees, costs of court, and any other related charges reasonably
incurred in connection with a claim, proceeding, settlement, or other action
under the Plan.

4.4Plan Year.  The Plan shall be administered on a calendar year
basis.  Accordingly, the Plan year shall be the twelve-consecutive-month period
commencing January 1 of each year.

4.5Amendment and Termination.  The Plan may be amended or terminated by the Plan
Administrator at any time; provided, however, that no amendment may materially
reduce the benefits payable to any Participant without the consent of such
Participant  

4.6Successors.  Any successor to the Company shall assume the Company’s
obligations under the Plan.  The failure of any successor to assume the Plan or
any termination or amendment of the Plan that does not comply with the
provisions of Section 4.5 shall be deemed to be a Termination of Employment by
the Company without Cause for any affected Participant.  

4.7Claims Procedure and Review.  Claims for severance benefits under the Plan
shall be made to the Plan Administrator.  If a claim for severance benefits is
wholly or partially denied, the Plan Administrator shall, within a reasonable
period of time but no later than 90 days after receipt of the claim (or 180 days
after receipt of the claim if special circumstances require an extension of time
for processing the claim), notify the claimant of the denial.  Such notice shall
(a) be in writing,  (b) be written in a manner calculated to be understood by
the claimant, (c) contain the specific reason or reasons for denial of the
claim, (d) refer specifically to the pertinent Plan provisions upon which the
denial is based, (e) describe any additional material or information necessary
for the claimant to perfect the claim (and explain why such material or
information is necessary), and (f) describe the Plan’s claim review procedures
and time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of the ERISA,
following an adverse benefit determination on review. Within 60 days of the
receipt by the claimant of this notice, the claimant may file a written appeal
with the Plan Administrator.  In connection with the appeal, the claimant may
review Plan documents and may submit written issues and comments.  The Plan
Administrator shall deliver to the claimant a written decision on the appeal
promptly, but not later than 60 days after the receipt of the claimant’s appeal
(or 120 days after receipt of the claimant’s appeal if there are special
circumstances which require an extension of time for processing).  Such decision
shall (i) be in writing, (ii) be written in a manner calculated to be understood
by the claimant, (iii) include specific reasons for the decision, (iv) refer
specifically to the Plan provisions upon which the decision is based, (v) state
that the claimant is entitled to receive, on request and free of charge,
reasonable access to and copies of all documents, records, and other information
relevant to the claimant’s claim for benefits, and (vi) a statement of

6

 

--------------------------------------------------------------------------------

 

the Participant’s right to bring an action under section 502(a) of ERISA.  If
special circumstances require an extension, up to 180 or 120 days, whichever
applies, the Plan Administrator shall send written notice of the
extension.  This notice shall indicate the special circumstances requiring the
extension and state when the Plan Administrator expects to render the decision.

4.8Not Contract of Employment.  The adoption and maintenance of the Plan shall
not be deemed to be a contract of employment between the Company and any person,
to be consideration for the employment of any person, or to have any impact
whatsoever on the at-will employment relationship between the Company and the
Participants.  Nothing in the Plan shall be deemed to give any person the right
to be retained in the employ of the Company or to restrict the right of the
Company to discharge any person at any time.  Nothing in the Plan shall be
deemed to give the Company the right to require any person to remain in the
employ of the Company or to restrict any person’s right to terminate employment
at any time.

4.9Governing Law.  This Plan shall be interpreted under the laws of the State of
Texas except to the extent preempted by federal law.

4.10Gender; Number.  Wherever appropriate herein, the masculine, neuter, and
feminine genders shall be deemed to include each other, and the plural shall be
deemed to include the singular and vice versa.

4.11Overpayment.  If, due to mistake or any other reason, a person receives
severance benefits under this Plan in excess of what the Plan provides, that
person shall repay the overpayment to the Company in a lump sum within 30 days
of notice of the amount of overpayment.  If that person fails to so repay the
overpayment, then without limiting any other remedies available to the Company,
the Company may deduct the amount of the overpayment from any other amounts
which become payable to that person under the Plan or otherwise.

4.12Headings.  The headings of the Articles and Sections are included solely for
convenience.  If the headings and the text of the Plan conflict, the text shall
control.  All references to Articles and Sections are to the Plan unless
otherwise indicated.

4.13Severability.  If any provision of the Plan is held to be illegal or invalid
for any reason, that holding shall not affect the remaining provisions of the
Plan.  Instead, the Plan shall be construed and enforced as if such illegal or
invalid provision had not been contained herein.

4.14Mitigation.  A Participant will not be required to mitigate the amount of
any severance benefit payable hereunder.

4.15Withholding.  The Company may withhold from any amounts payable under the
Plan any federal, state or local taxes as the Company is required to withhold
pursuant to any law or government regulation or ruling.  To the extent any
withholding is required with respect to the COBRA Continuation Benefit such
amounts may be withheld from any cash severance benefits payable to the
Participant pursuant to the Plan.

4.16Benefits are Not Insured.  The Plan is a severance plan.  The Pension
Benefits Guaranty Corporation under Title IV of ERISA does not insure benefits
under this Plan.

7

 

--------------------------------------------------------------------------------

 

4.17Section 409A.  Severance benefits payable pursuant to the Plan are intended
to constitute a “short term deferral” for purposes of Section 409A of the Code
and the guidance promulgated thereunder.  Any payments to be made under this
Agreement upon a termination of a Participant’s employment shall only be made if
such termination of employment constitutes a “separation from service” under
Section 409A. Notwithstanding any provision in this Plan to the contrary, if any
payment or benefit provided for herein would be subject to additional taxes and
interest under Section 409A of the Code if the Participant’s receipt of such
payment or benefit is not delayed until the earlier of (i) the date of
Participant’s death or (ii) the date that is six months after the Participant’s
Termination of Employment (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to Participant (or Participant’s
estate, if applicable) until the Section 409A Payment Date.  Notwithstanding the
foregoing, the Company makes no representations that the payments and benefits
provided under this Plan are exempt from, or compliant with, Section 409A of the
Code and in no event shall the Company be liable for all or any portion of any
taxes, penalties, interest or other expenses that may be incurred by Participant
on account of non-compliance with Section 409A of the Code.

4.18ERISA Rights.  

As a participant in the Plan, Participants are entitled to certain rights and
protections under ERISA, which provides that all Plan participants shall be
entitled to:

(a)Examine without charge, at the Plan Administrator’s office and at other
specified locations such as worksites, all Plan documents, and copies of all
documents filed by the Plan with the U.S. Department of Labor, such as detailed
annual reports.

(b)Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator.  The Plan Administrator may make a reasonable
charge for the copies.

(c)To the extent applicable, receive a summary of the Plan’s annual financial
report.  The Plan Administrator is required by law to furnish each participant
with a copy of this summary annual report.

In addition to creating rights for Plan Participants, ERISA imposes obligations
upon the people who are responsible for the operation of employee benefit
plans.  The people who operate the Plan, called “fiduciaries” of the Plan, have
a duty to do so prudently and in the interest of Participants and
beneficiaries.  No one, including the Company, may fire a Participant or
otherwise discriminate against a Participant in any way to prevent the
Participant from obtaining benefits or exercising his or her rights under ERISA.

If a claim for a severance benefit is denied in whole or in part, a Participant
has the right to know why this was done, to obtain copies of documents relating
to the decision without charge, and to appeal any denial, all within certain
time schedules.

Under ERISA, there are steps a Participant can take to enforce the above
rights.  For instance, if a Participant requests materials from the Plan
Administrator and does not receive them within 30 days, the Participant may file
suit in a federal court.  In such a case, the court may require the Plan
Administrator to provide the materials and pay the Participant up to $110 a day
until the Participant receives the materials, unless the materials were not sent
because of reasons beyond

8

 

--------------------------------------------------------------------------------

 

the control of the Plan Administrator.  If a Participant’s claim for severance
benefits is denied or ignored, in whole or in part, the Participant may file
suit in a state or federal court.  If a Participant is discriminated against for
asserting his or her rights, the Participant may seek assistance from the U.S.
Department of Labor, or file suit in a federal court.  The court will decide who
should pay court costs and legal fees.  If the Participant is successful, the
court may order the person sued by the Participant to pay the costs and
fees.  If the Participant loses, the court may order the Participant to pay the
costs and fees (for example, if it finds that the Participant’s claim is
frivolous).

If a Participant has any questions about this Plan, the Participant should
contact the Plan Administrator.  If a Participant has any questions about this
statement or about his or her rights under ERISA, or if a Participant needs
assistance in obtaining documents from the Plan Administrator, he or she should
contact the nearest office of the Employee Benefits Security Administration,
U.S. Department of Labor, listed in the telephone directory or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue N.W., Washington
D.C.  20210.  A Participant may also obtain certain publications about his or
her rights and responsibilities under ERISA by calling the publications hotline
of the Employee Benefits Security Administration.

4.19Additional Information.  

Plan Name:

Sailpoint Technologies Holdings, Inc. Severance Pay Plan

Plan Year:

January 1 through December 31

Type of Plan:

Welfare Plan—Severance Plan

Plan No.:

506

Plan Sponsor:

Sailpoint Technologies Holdings, Inc.11305 Four Points Drive, Building 2, Suite
100Austin, Texas 78726EIN:  47-1628077

Plan Administrator:

Sailpoint Technologies Holdings, Inc.11305 Four Points Drive, Building 2, Suite
100Austin, Texas 78726

 

Telephone Number:  (512) 346-2000

 

The Plan is administered by the Company.

Funding Medium:

Plan severance benefits are paid from general assets of the Company.

Agent for Service

of Legal Process:

The Plan Administrator.  Process may be served
at the address specified above.

 

 

9

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company. has executed this Sailpoint Technologies
Holdings, Inc. Severance Pay Plan, effective as of November 6, 2018.

SAILPOINT TECHNOLOGIES HOLDINGS, INC.

 

By:

/s/ Cam McMartin

 

Cam McMartin

 

Chief Financial Officer

 

 

 